35 A.3d 1076 (2012)
303 Conn. 925
STATE of Connecticut
v.
Said KENDRICK.
Not in source.
Supreme Court of Connecticut.
Decided January 20, 2012.
Marjorie Allen Dauster, senior assistant state's attorney, in support of the petition.
James B. Streeto, assistant public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 132 Conn.App. 473, 31 A.3d 1189 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court improperly denied the defendant's motion to suppress based upon the exigent circumstances of a warrantless entry?"